—In a habeas corpus proceeding, the petitioner ap*383peals from a judgment of the Supreme Court, Suffolk County (Seidell, J.), dated January 30, 2001, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, without costs or disbursements.
The petitioner contends that he is entitled to a writ of habeas corpus because his counsel was unable to conduct a complete and thorough cross-examination of the complaining witness at his parole revocation hearing. The petitioner was not denied his right to cross-examination (cf Matter of Zuttah v Wing, 243 AD2d 765; Schwartz v 38 Town Assoc., 187 AD2d 377), and his “allegations of unfairness are insufficient to rebut the presumption of integrity of those serving as adjudicators” (Matter of Maher v Hayduk, 218 AD2d 700, 701). Accordingly, the Supreme Court properly denied habeas corpus relief. Ritter, J.P., O’Brien, Krausman and Adams, JJ., concur.